Title: To Thomas Jefferson from John Dawson, 8 December 1807
From: Dawson, John
To: Jefferson, Thomas


                        
                            Decr. 8. 1807.
                        
                        Mr. Samuel Turner of George town has made known to me his wish to act as the Marshal of this distrit with a
                            request that I coud communicate it to you—this I do with pleasure from a conviction of his capacity and integrity to
                            discharge the duties of the appointment—I beg leave also to refer you to Mr. Giles who is well acquainted with Mr Turner
                        I am Your Most Ot.
                        
                            J Dawson
                            
                        
                    